



CEO COMPENSATION


Base Salary: $800,000 




2004 ANNUAL INCENTIVE PLAN:

Target Opportunity is 100% of Base Salary and will be pro-rated for the number
of months, or portions thereof, as an employee in 2004

(Weight):        Revenue Growth and Operating      Income Margin: 40% 
     Working Investment: 20%       New Product Sales: 15%       Lean
Initiatives: 15%       People/Process Improvement: 10% 



2005 Base Salary and Annual Incentive Plan:   The CEO’s 2005 base salary and
participation in the 2005 Annual Incentive Plan will be approved by the
Organization and Compensation Committee in consultation with those independent
Directors who are not members of the Committee.


Cash Payment to Replace the Bonus that would have been
Paid by the Executive's Former Employer:   This payment
will not be grossed-up for taxes $350,000 




LONG TERM INCENTIVE PLAN:

The CEO will not receive a grant under the Long Term Incentive Plan for 2004.
However, future Long Term Incentive Plan opportunities shall be determined by
the Organization and Executive Compensation Committee in accordance with the
Company’s annual review of market practices and the Company’s compensation plans
beginning in 2005.

--------------------------------------------------------------------------------


Number of Stock Options: 200,000 


The options will vest at the rate of one-half on the first anniversary of the
effective date of the grant and one-half on the second anniversary of the
effective date of the grant. The options will be incentive stock options to the
extent permitted by law and the terms of such options shall be as set forth in
the Company’s standard form of stock option agreement. Any non-qualified stock
options shall be transferable and remain exercisable for ten years after
Retirement, subject to the earlier expiration of such options.

The CEO will not receive a grant of stock options as part of the normal annual
grant cycle in 2005.



BENEFITS AND PERQUISITES:

The CEO will receive benefits and perquisites consistent with the Company’s
current practices such as use of the Company relocation program and executive
physicals.



AGREEMENT:

The Company will enter into an agreement with the Executive that will provide
that the Executive will receive the payments and benefits set forth below if his
employment is terminated by the Company without Cause (as defined in the
agreement) prior to December 3, 2007.

The Company shall pay to the Executive an amount that is equal to the base
salary that the Executive would have been paid during the Covered Period, using
the rate that had been in effect immediately prior to the Date of Termination,
had the termination of employment not occurred (the “Salary Payment”). The
Salary Payment shall be paid, in the sole discretion of the Company, in a lump
sum payment within ten (10) business days following the Date of Termination or
in substantially equal monthly payments over the Covered Period. The Company
shall also pay to the Executive an annual incentive payment for each fiscal year
of the Covered Period (the “Annual Incentive Payment”). The Annual Incentive
Payment shall be (i) determined using the Executive’s annual incentive
opportunity immediately prior to the Date of Termination and the Executive’s
performance as assessed by the Board, and (ii) paid within sixty (60) days after
the Annual Incentive Payment is calculated for the applicable fiscal year.
During the Covered Period the Company shall also provide the Executive with
continued health, disability, life and other insurance benefits substantially
similar to the benefits provided during such period to the elected officers of
the Company. The “Date of Termination” shall mean the date on which the
termination of the Executive’s employment is effective. The “Covered Period”
shall mean the period of time beginning on the Date of Termination and ending on
December 3, 2007.









2